Citation Nr: 0215668	
Decision Date: 11/05/02    Archive Date: 11/14/02

DOCKET NO.  99-20 166A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to restoration of a 30 percent disability rating 
for migraine headaches. 


INTRODUCTION

The veteran served on active duty from November 1990 to June 
1994.  

This case comes before the Board of Veterans' Appeals (Board) 
from a September 1998 rating decision of the Denver, Colorado 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which reduced the rating assigned for the veteran's 
migraine headaches from 30 percent disabling to 10 percent 
disabling effective January 1, 1999.  





FINDINGS OF FACT

1.  The veteran appealed a September 1998 rating decision 
that reduced the evaluation for migraine headaches from 30 
percent to 10 percent disabling, effective January 1, 1999.

2.  In a rating decision of October 15, 2001, while the 
appeal was pending, the RO restored the veteran's 30 percent 
evaluation for migraine headaches, effective January 1, 1999.

3.  There is no longer a controversy regarding the benefit 
sought as to the issue of restoration of a 30 percent 
evaluation for migraine headaches, as the RO's decision to 
award disability compensation for the same resolves this 
issue.


CONCLUSION OF LAW

There is no longer an issue of fact or law before the Board 
pertaining to the claim of entitlement to restoration of a 30 
percent evaluation for migraine headaches.  38 U.S.C.A. §§ 
511, 7104, 7105 (West 1991 & Supp. 2001); 38 C.F.R. § 20.101 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law that 
affects the provision of benefits by the Secretary to the 
veterans or the dependents or survivors of veterans. 38 
U.S.C.A. § 511(a).

All questions in a matter which under section 511(a) of title 
38, United States Code, is subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary.  Final decisions on such appeals shall be made by 
the Board. 


Decisions of the Board shall be based on the entire record in 
proceedings and upon consideration of all evidence and 
material of record and applicable provisions of law and 
regulation. 38 U.S.C.A. § 7104(a).

The Board of Veterans' Appeals may dismiss any appeal which 
fails to allege error of fact or law in the determination 
being appealed. 38 U.S.C.A. § 7105.

In this context, the Board observes that in an August 1994 
rating decision the RO awarded service connection for 
migraine headaches and assigned a 30 percent evaluation 
effective June 21, 1994.  The 30 percent evaluation for 
migraine headaches remained in effect until a rating decision 
dated in September 1998 reduced the evaluation to 10 percent, 
effective January 1, 1999.  The veteran appealed this 
decision.  

In an October 2001 rating decision, during pendency of the 
appeal, the RO restored the 30 percent evaluation for 
migraine headaches, effective January 1, 1999, the date of 
reduction.  

The Board notes that the veteran had not filed a claim for an 
increased rating prior to the reduction of the 30 percent 
rating and at no point during the course of this appeal has 
he submitted any correspondence that could either be 
construed as a claim for entitlement to an evaluation in 
excess of 30 percent for his migraines or construed as 
expressing disagreement with 30 percent evaluation for 
migraines.  As a result, the RO's restoration of the 30 
percent evaluation for migraine headaches fully resolved the 
appeal, and has rendered moot the matter on appeal to the 
Board.  Therefore, the matter having been resolved in the 
veteran's favor, there is no longer a question or controversy 
remaining with respect to the disability rating for migraine 
headaches.  38 C.F.R. § 3.4 (2001).  Nor are any exceptions 
to the 






mootness doctrine present because the relief sought on 
appeal, the restoration of a 30 percent evaluation effective 
the date it had been reduced, has been accomplished without 
the need for action by the Board.  See, e.g., Thomas v. 
Brown, 9 Vet. App. 269, 270 (1996); Hudgins v. Brown, 365, 
367-68 (1995). 38 U.S.C.A. §§ 511, 7104, 7105; 38 C.F.R. § 
20.101.  Accordingly, the appeal is dismissed.


ORDER

The appeal is dismissed.




		
JANE E. SHARP
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 



